 




EXHIBIT 10.30







AMENDMENT NO. 1

TO THE

PURADYN FILTER TECHNOLOGIES INCORPORATED

(THE “COMPANY”)

 2018 EQUITY COMPENSATION PLAN




Section 4.1 of the Company’s 2018 Equity Compensation Plan (the “Plan”) is
hereby deleted in its entirety and replaced with the following:




4.1

Number of Shares. The total number of shares of Common Stock reserved and
available for issuance under the Plan shall be Twenty Million (20,000,000)
shares. Shares of Common Stock under the Plan may consist, in whole or in part,
of authorized and unissued shares or treasury shares.  The number of shares of
Common Stock available for issuance under the Plan shall automatically increase
on the first trading day of January each calendar year during the term of the
Plan, beginning with calendar year 2019, by an amount equal to one percent (1%)
of the total number of shares of Common Stock outstanding on the last trading
day in December of the immediately preceding calendar year, but in no event
shall any such annual increase exceed One Hundred Thousand (100,000) shares of
Common Stock.  If any share of Common Stock that have been granted pursuant to a
Stock Option ceases to be subject to a Stock Option, or if any shares of Common
Stock that are subject to any Restricted Stock, Deferred Stock Award, or Other
Stock-Based Award granted hereunder are forfeited or any such Award otherwise
terminates without a payment being made to the Holder in the form of Common
Stock, such shares shall again be available for distribution in connection with
future grants and Awards under the Plan.




Except as provided herein, all other terms and conditions of the Plan remain in
full force and effect.  The foregoing amendment was approved by the Company’s
Board of Directors on March 25, 2019 pursuant to Section 11 of the Plan and by
the Company’s stockholders on March 25, 2019.  All terms not otherwise defined
herein shall have the same meaning as in the Plan.  




 

PURADYN FILTER TECHNOLOGIES INCORPORATED

 

 

 

 

 

 

 

By:

/s/ Edward S. Vittoria

 

 

Edward S. Vittoria, Chief Executive Officer


















